Citation Nr: 0034118	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-32 411	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected status-post traumatic brain injury with 
residual memory loss, headaches and decreased motor skills, 
right side.  




ATTORNEY FOR THE BOARD

James L. March, Counsel






INTRODUCTION

The veteran served on active duty from February to June 1991 
and in the Army Reserve with an unverified period of active 
duty in July and August 1995.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the RO.  

The Board has remanded this case on four prior occasions, 
most recently in September 2000.  



FINDINGS OF FACT

1.  The veteran's appeal cannot be decided without a current 
VA examination to evaluate the severity of the service-
connected status-post traumatic brain injury with residual 
memory loss, headaches and decreased motor skills, right 
side.  

2.  The veteran failed to report or submit to VA examinations 
scheduled in conjunction with his appeal without explanation.  



CONCLUSION OF LAW

The veteran's appeal of the rating assigned for the service-
connected status-post traumatic brain injury with residual 
memory loss, headaches and decreased motor skills, right 
side, must be denied.  38 U.S.C.A. §§ 1155, 5107(b), 7104 
(West 1991 & Supp. 2000);  38 C.F.R. § 3.655 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The service medical records show that the veteran was 
assaulted and sustained an injury to the lower lip.  The 
wound was sutured, and a skull study was negative for any 
fractures.  Several months later, the veteran reported that 
he had been struck in the face with brass knuckles, knocked 
down and kicked by several individuals.  

The Board remanded the case in March 1999 for additional 
development of the evidence, including a VA neurological 
examination.  At a VA neurological examination in July 1999, 
the veteran reported having headaches about 2 to 3 times per 
week.  He also reported episodes of dizziness.  He indicated 
that he continued to have trouble with written information 
and noted that he left work in the computer repair business 
due to difficulties retaining specifications related to his 
repairs.  The examiner noted that a December 1996 private 
neuropsychiatric report indicated some evidence of 
bihemispheric cognitive impairment which suggested moderate 
impairment of cognitive skill on an organic basis.  

The VA examiner concluded that the veteran had post-traumatic 
headaches and that other post-traumatic issues included mild 
positionally provoked vertigo and mild impairment of 
sustained attentiveness and higher cognitive processing for 
complex tasks.  It was indicated that there was no evidence 
of a motor or coordination deficit related to his prior 
closed head injury.  

The Board notes that, at a VA psychiatric examination in 
November 1997, the diagnosis was that of mood disorder due to 
reported headaches-result of head injury with major 
depressive-like episodes.  

At the time of its March and September 2000 remands, the 
Board found that the most recent VA examination was 
inadequate for evaluation purposes, because it did not 
include sufficient detail for rating the disability at issue 
and that further examination should be conducted on remand.  
See 38 C.F.R. § 4.2 (2000).  The VA examiner had noted post-
traumatic mild impairment of sustained attentiveness and 
higher cognitive processing for complex tasks, but it had not 
been determined whether the veteran had a cognitive disorder 
or dementia due to the service-connected head trauma.  

When this matter was before the Board in September 1997, the 
Board instructed the RO to afford the veteran another chance 
to appear for an examination.  The case was remanded in order 
to conduct a VA examination.  

In compliance with the Board's request, the RO scheduled the 
veteran to undergo a VA examination; however, the veteran 
failed to report for the scheduled examination.  

Similarly, following the March 2000 remand, the RO scheduled 
the veteran to undergo VA examinations.  Again, however, the 
veteran failed to report for the scheduled examinations.  

Finally, following the most recent remand, letters from VA to 
the veteran, addressed to his last known address of record, 
were returned as undeliverable.  


Analysis

As noted hereinabove, this matter was remanded in order to 
schedule a contemporaneous and thorough VA examination.  At 
the time of the remand, the Board concluded that the evidence 
of record was not adequate to evaluate the service-connected 
disability and thus a contemporaneous and thorough 
examination was necessary to adjudicate the claim.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

To date, the veteran has neither provided a reason for his 
failure to appear for the scheduled examinations nor 
indicated any willingness to report for another examination.  

As noted hereinabove, "[w]hen a claimant fails to appear for 
a scheduled reexamination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) mandates that the 
claim be denied unless the appellant has good cause for her 
failure to appear."  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  As no such good cause has been shown, the claim must 
be denied.  

In addition, the Board notes that the veteran cannot be 
located, as letter mailed from the RO to his last known 
address of record were returned as undeliverable.  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Furthermore, although VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to keep VA apprised of his whereabouts.  If he 
does not do so, there is no burden on VA to "turn up heaven 
and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that, inasmuch as the Board's 
determination was based on the laws and regulations governing 
the ramifications of the veteran's failure to appear for 
scheduled examinations, provisions unchanged by the new law, 
any change in the law brought about by the Veterans Claims 
Assistance Act of 2000 would have no effect on the appeal.  



ORDER

The appeal for a higher initial rating for the service-
connected status-post traumatic brain injury with residual 
memory loss, headaches and decreased motor skills, right 
side, is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

